                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

JAMEL MARQUEL GRIFFIN,                  )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 3:19-CV-304-WKW
                                        )                [WO]
GENERAL ELECTRIC AVIATION,              )
                                        )
             Defendant.                 )

                                    ORDER

      On June 4, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 46.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that

Defendant’s motion for summary judgment (Doc. # 36) is GRANTED.

      Final judgment will be entered separately.

      DONE this 23rd day of June, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
